CHANGE IN CONTROL AGREEMENT
A.M. CASTLE & CO
 
THIS AGREEMENT (“Agreement”), made and entered into this 9th day of August, 2007
(the “Effective Date”), by and between A.M. Castle & Co., a Maryland
corporation(the “Company”), and Stephen V. Hooks (the “Executive”);
 
WITNESSETH THAT:
 
WHEREAS, the Company wishes to assure itself of the continuity of the
Executive’s service and has determined that it is appropriate that the Executive
receive certain payments in the event that the Executive’s employment is
involuntarily terminated following a change in control as more fully described
below; and
 
WHEREAS, the Company and the Executive accordingly desire to enter into this
Agreement on the terms and conditions set forth below;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, IT IS HEREBY AGREED, by and between the parties as follows:
 
1.                  Relationship to Other Agreements.  Unless and until a Change
of Control (as defined in paragraph 3) occurs, no benefits or other payments
shall be payable under this Agreement.  If a Change of Control occurs during the
Term of this Agreement (as defined in paragraph 2), this Agreement shall
supersede that certain Severance Agreement between the Company and the
Executive, dated August 9, 2007 (the “Severance Agreement), and any and all
other agreements between the Executive and the Company regarding the payment of
benefits upon a termination of the Executive’s employment with the Company.  If
the Executive is entitled to severance pay or other benefits pursuant to the
terms of this Agreement, the Executive shall not be eligible to receive any
severance pay or other benefits pursuant to the terms of any other severance
agreement or arrangement of the Company (or any affiliate of the Company),
including any arrangement of the Company (or any affiliate of the Company)
providing benefits upon involuntary termination of employment.
 
2.                  Agreement Term.  The “Term” of this Agreement shall begin on
the Effective Date and shall continue through the first one-year anniversary of
the Effective Date; provided, however, that as of the first one-year anniversary
of the Effective Date, and on each one-year anniversary thereafter, the Term
shall automatically be extended for one additional year unless, not later than
30 days prior to such applicable anniversary date, either party shall have given
written notice to the other party that it does not wish to extend the Term; and
provided, further, that if a Change in Control shall have occurred within 90
days of such termination dates, the Term of this Agreement shall automatically
be deemed extended and shall continue for a period of twenty-four calendar
months beyond the calendar month in which such Change in Control occurs.
 
3.                  Certain Definitions.  In addition to terms otherwise defined
herein, the following capitalized terms used in this Agreement shall have the
meanings specified below:
 
(a)     Cause.  The term “Cause” shall mean:
 
(i)    Executive’s willful theft or embezzlement, or willful attempted theft of
embezzlement, of intangible assets or property of the Company;
 
(ii)   Any willful act knowingly committed by Executive that subjects the
Company or any officer of the Company to any criminal liability for such act;
 
(iii)   The Executive’s engaging in egregious misconduct involving serious moral
turpitude to the extent that, in the reasonable judgment of the Company, the
Executive’s credibility and reputation no longer conform to the standard of the
Company’s executives;
 
(iv)   Gross and willful misconduct by Executive that results in a material
injury to the Company;
 
(v)    Willful dishonesty of Executive that results in a material injury to the
Company;
 
(vi)    Willful malfeasance by Executive, provided that such malfeasance, in
fact, has an injurious effect on the Company;
 
(vii)    Executive’s willful insubordination or willful refusal to perform
assigned duties provided that such assigned duties are consistent with the job
duties of the Executive and that the Executive shall have an opportunity of 30
days after notice from the Company to cure any such act or failure to act;
 
(viii)    Executive’s material breach of this Agreement which continues for 30
 days after notice from the Company.
 
(b)     Change in Control.  The term “Change in Control” shall mean any of the
following that occur after the Effective Date:
 
(i)    Ownership, whether direct or indirect, of shares in excess of twenty-five
percent (25%) of the outstanding shares of common stock of the Company by a
Person (as that term is used in Section 13(d)(3) or 14(d)(2) of the Exchange
Act) other than Simpson Estates;
 
(ii)    The occurrence of any transaction relating to the Company required to be
described pursuant to the requirements of Item 5(f) of Schedule 14(a) of
Regulation 14(a) of the Securities Act of 1934 as promulgated by the Security
and Exchange Commission; or
 
(iii)    Any change in the composition of the Board of Directors of the Company
(the “Board”) over a two-year period which results in a majority of the then
present directors of the Company not constituting a majority two years later,
provided that in making such determination, directors who are elected by or upon
the recommendation of the then current majority of the Board shall be excluded.
 
(c)     Code.  The term “Code” means the Internal Revenue Code of 1986, as
amended.
 
(d)     Good Reason.  The term “Good Reason” shall mean:
 
(i)    a material diminution in the Executive’s base compensation;
 
(ii)    a material diminution in the Executive’s authority, duties, or
responsibilities;
 
(iii)    a material diminution in the authority, duties, or responsibilities of
the person to whom the Executive is required to report;
 
(iv)    a material diminution in the budget over which the Executive retains
authority;
 
(v)    a material change in the geographic location at which the Executive must
perform services for the Company; or
 
(vi)    any other action or inaction that constitutes a material breach by the
Company of this Agreement.
 
For purposes of this Agreement, in order for a termination of employment by the
Executive to be considered to be on account of Good Reason, the following
conditions must be met by the Executive:
 
(A)     the Executive provides written notice to the Company of the existence of
the condition(s) described in this subparagraph (c) potentially constituting
Good Reason within 90 days of the initial existence of such conditions, and
 
(B)     the Company fails to remedy the conditions within 30 days of such
notice, and
 
(C)     the Executive actually terminates employment with the Company within six
months of providing the notice described in this subparagraph (c).
 
 
(e)     Termination Date. 
 
The term “Termination Date” means the date on which the Executive’s employment
with the Company and its affiliates terminates for any reason, including
voluntary resignation.  If the Executive becomes employed by an entity into
which the Company has merged, or by the purchaser of substantially all of the
assets of the Company, or by a successor to such entity or purchaser, a
Termination Date shall not be treated as having occurred for purposes of this
Agreement until such time as the Executive terminates employment with the
successor and its affiliates (including, without limitation, the merged entity
or purchaser).  If the Executive is transferred to employment with an affiliate
(including a successor to the Company, and regardless of whether before, on, or
after a Change in Control), such transfer shall not constitute a Termination
Date for purposes of this Agreement.
 
4.                  Payments and Benefits.  Subject to the terms and conditions
of this Agreement, if the Executive’s employment is terminated during the Term
of this Agreement after a Change of Control (A) by the Company for a reason
other than for Cause or (B) by the Executive for Good Reason, the Executive
shall be entitled to:
 
(a)     lump sum severance payment equal to two times the Executive’s annual
base salary in effect immediately prior to the Termination Date.
 
(b)     a lump sum payment in an amount equal to the annual short-term incentive
compensation to which the Executive would have been entitled had he continued in
the employ of the Company through the last day of the calendar year in which his
Termination Date occurs and had the applicable incentive target(s) for such
calendar year been fully met, pro-rated for the number of days during the
calendar year that the Executive was employed prior to the Termination Date;
provided, however, that if the Executive’s Termination Date occurs after
June 30th of the calendar year, the Executive may elect, in a writing filed with
the Company during the 7-day period immediately following his Termination Date,
to have the amount payable to him under this subparagraph (b) calculated on the
basis of the actual (rather than the target) short-term incentive compensation
to which the Executive would have been entitled had he continued in the employ
of the Company through the last day of such calendar year, which amount shall be
pro-rated as set forth in this subparagraph (b).
 
(c)     for each performance cycle for which an award to the Executive is
outstanding under the Company’s long-term incentive compensation plan and with
respect to which the Executive has performed services at his Termination Date
for a period greater than 50 percent of the total performance cycle, a lump sum
payment in an amount equal to the long-term incentive compensation to which the
Executive would have been entitled had he continued in the employ of the Company
through the last day of such performance cycle and had the applicable incentive
targets for such performance cycle been fully met, pro-rated for the number of
days during the applicable performance cycle that the Executive was employed
prior to the Termination Date.
 
(d)     if the Executive is vested in the Company’s tax-qualified defined
benefit plan at the time his employment terminates, he shall be entitled to an
amount equal to the actuarial equivalent of the additional amount that Executive
would have earned under such plan had he accumulated three(3) additional
continuous years of service for benefit crediting purposes.  Such amount shall
be paid to Executive in an actuarially equivalent cash lump sum at Executive’s
normal retirement age (as defined in such tax-qualified defined benefit plan),
unless the Executive chooses the option provided under Code Section 409A as
outlined in paragraph 8 herein. 
 
(e)     continued health benefit coverage for the Executive and the Executive’s
qualified beneficiaries as provided in section 4980B of the Code (“COBRA”)). 
Such COBRA continuation coverage shall be provided to the Executive and the
Executive’s qualified beneficiaries only if and to the extent that the Executive
(or his qualified beneficiaries, as applicable) makes a timely and proper
election to be covered under COBRA and makes timely payments for the cost of
such coverage; provided, however, that such COBRA coverage shall be at the
Company’s expense for the period beginning on the day after the Termination Date
and ending on the earlier of (i) the first anniversary of the Termination Date
or (ii) the date on which the Executive commences employment with another
employer.
 
(f)      for the period beginning on the Termination Date and ending on the
earlier of (i) the first anniversary of the Termination Date and (ii) the date
on which the Executive commences employment with another employer, the Executive
shall be permitted the use of a Company-owned or leased automobile on the terms
and conditions set forth in the Company’s Automobile Policy.
 
For the avoidance of doubt, the Executive shall not be entitled to any benefits
under this Agreement if his termination of employment occurs on account of his
death, disability, or voluntary resignation (other than for Good Reason).
 
 
 
5.                  Time of Payments.  Provided that the conditions of paragraph
6 (relating to waiver and release) have been satisfied, payments pursuant to
subparagraphs 4(a), 4(b) and 4(c) shall be paid on March 1st of the calendar
year following the calendar year in which the Executive’s Termination Date
occurs or at such earlier date as may apply in accordance with the following:
 
(a )    the payment pursuant to subparagraph 4(a) (relating to severance pay)
shall be paid within 10 days following the later of (i) the Executive’s
Termination Date or (ii) the date on which the conditions of paragraph 6 are
satisfied; and
 
(b)     any payment pursuant to subparagraphs 4(b) and 4(c) (relating to
incentive compensation) shall be made within 10 days following the later of (i)
the date that the short-term incentive compensation would have been paid if the
Executive’s Termination Date had not occurred, and (ii) the date on which the
conditions of paragraph 6 are satisfied.
 
Notwithstanding any other provision of this Agreement, if the requirements of
paragraph 6 are not satisfied on or before March 1st of the calendar year
following the calendar year in which the Executive’s Termination Date occurs,
the Executive shall not be entitled to any payments or benefits under this
Agreement.
 
 
6.                  Waiver and Release.  The Executive shall not be entitled to
any payments or benefits under this Agreement unless and until the Participant
executes and delivers to the Company a valid release of any and all claims
against the Company and its affiliates in a form acceptable to the Company and
the revocation period for such release has expired without revocation.
 
7.                  Mitigation.  The Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise.  None of the Company or any of its affiliates shall be
entitled to set off against the amounts payable to the Executive under this
Agreement any amounts owed to the Company or any of its affiliates by the
Executive, any amounts earned by the Executive in other employment after the
Termination Date, or any amounts which might have been earned by the Executive
in other employment had he sought such other employment.
 
8.                  Parachute Payments.   The Company and the Executive agree
that if any payment or benefit to which the Executive is entitled from the
Company, any affiliate, or any trusts established by the Company or by any
affiliate (whether or not payable under this Agreement) including, without
limitation, the vesting of an option or other non-cash benefit or property (all
such payments, benefits and vesting being referred to collectively as
“Payments”) are subject to the tax imposed by section 4999 of the Internal
Revenue Code of 1986 or any successor provision to that section, then Executive
may choose to receive the aggregate present value of those payments either:
(a)     three times Executive’s base amount less one dollar, or
 
(b)     the amount which yields the Executive the greatest after-tax amount of
payments under this Agreement and any other plan, program or arrangement with
the Company after taking into account all applicable taxes on those payments,
including, but not limited to, the excise tax imposed under Section 4999 of the
Code.
 
(c)     The Executive shall be entitled to select the order in which payments
are to be reduced in accordance with the preceding sentence.  Determination of
whether Payments would result in the application of the tax imposed by section
4999, and the amount of reduction that is necessary so that no such tax would be
applied, shall be made, at the Company’s expense, by the independent accounting
firm employed by the Company immediately prior to the occurrence of the Change
in Control.
 
9.                  Withholding.  All payments to the Executive under this
Agreement will be subject to all applicable withholding of applicable taxes.
 
10.               Confidential Information.  The Executive agrees that during
the Agreement Term and at all times thereafter:
 
(a)     Except as may be required by the lawful order of a court or agency of
competent jurisdiction, except as necessary to carry out his duties to the
Company and its affiliates, or except to the extent that the Executive has
express authorization from the Company, the Executive agrees to keep secret and
confidential indefinitely, all Confidential Information (as defined below), and
not to disclose the same, either directly or indirectly, to any other person,
firm, or business entity, or to use it in any way.
 
(b)     To the extent that any court or agency seeks to have the Executive
disclose Confidential Information, he shall promptly inform the Company, and he
shall take such reasonable steps to prevent disclosure of Confidential
Information until the Company has been informed of such requested disclosure,
and the Company has an opportunity to respond to such court or agency.  To the
extent that the Executive obtains information on behalf of the Company or any of
its affiliates that may be subject to attorney-client privilege as to the
Company’s attorneys, the Executive shall take reasonable steps to maintain the
confidentiality of such information and to preserve such privilege.
 
(c)     Nothing in the foregoing provisions of this paragraph 10 shall be
construed so as to prevent the Executive from using, in connection with his
employment for himself or an employer other than the Company or any of the
affiliates, knowledge which was acquired by him during the course of his
employment with the Company and its affiliates, and which is generally known to
persons of his experience in other companies in the same industry.
 
(d)     For purposes of this Agreement, the term “Confidential Information”
shall include all non-public information (including, without limitation,
information regarding litigation and pending litigation) concerning the Company
and its affiliates which was acquired by or disclosed to the Executive during
the course of his employment with the Company, or during the course of his
consultation with the Company following the Termination Date.
 
(e)    This paragraph 10 shall not be construed to unreasonably restrict the
Executive’s ability to disclose confidential information in an arbitration
proceeding or a court proceeding in connection with the assertion of, or defense
against any claim of breach of this Agreement.  If there is a dispute between
the Company and the Executive as to whether information may be disclosed in
accordance with this subparagraph (e), the matter shall be submitted to the
arbitrators or the court (whichever is applicable) for decision.
 
11.              Competition.  During the Term of the Agreement and for a period
of 12 months after termination of the Executive’s employment with the Company
for any reason, the Executive shall not, without the express written consent of
the Chief Executive Officer of the Company:
 
(a)     be employed by, serve as a consultant to, or otherwise assist or
directly or indirectly provide services to a Competitor (defined below) if: (i)
the services that the Executive is to provide to the Competitor are the same as,
or substantially similar to, any of the services that the Executive provided to
the Company or its affiliates, and such services are to be provided with respect
to any location in which the Company or an affiliate of the Company has material
operations during the 12-month period prior to the Termination Date, or with
respect to any location in which the Company or an affiliate of the Company has
devoted material resources to establishing operations during the 12-month period
prior to the Termination Date; or (ii) the trade secrets, confidential
information, or proprietary information (including, without limitation,
confidential or proprietary methods) of the Company and its affiliates to which
the Executive had access could reasonably be expected to benefit the Competitor
if the Competitor were to obtain access to such secrets or information.  For
purposes of this subparagraph (a), services provided by others shall be deemed
to have been provided by the Executive if the Executive had material supervisory
responsibilities with respect to the provision of such services.
 
(b)    solicit or attempt to solicit any party who is then or, during the
12-month period prior to such solicitation or attempt by the Executive was (or
was solicited to become), a customer or supplier of the Company, provided that
the restriction in this subparagraph (b) shall not apply to any activity on
behalf of a business that is not a Competitor.
 
(c)    solicit, entice, persuade or induce any individual who is employed by the
Company or its affiliates (or was so employed within 90 days prior to the
Executive’s action) to terminate or refrain from renewing or extending such
employment or to become employed by or enter into contractual relations with any
other individual or entity other than the Company or its affiliates, and the
Executive shall not approach any such employee for any such purpose or authorize
or knowingly cooperate with the taking of any such actions by any other
individual or entity.
 
(d)    directly or indirectly own an equity interest in any Competitor (other
than ownership of 5% or less of the outstanding stock of any corporation listed
on the New York Stock Exchange or the American Stock Exchange or included in the
NASDAQ System).
 
The term “Competitor” means any enterprise (including a person, firm or
business, whether or not incorporated) during any period in which it is
materially competitive in any way with any business in which the Company or any
of its affiliates was engaged during the 12-month period prior to the
Executive’s termination of employment.  Upon the written request of the
Executive, the Company’s Chief Executive Officer will determine whether a
business or other entity constitutes a “Competitor” for purposes of this
paragraph and may require the Executive to provide such information as the Chief
Executive Officer determines to be necessary to make such determination.  The
current and continuing effectiveness of such determination may be conditioned on
the accuracy of such information, and on such other factors as the Chief
Executive Officer may determine.
 
 
12.              Non-Disparagement.  The Executive agrees that, while he is
employed by the Company, and after his Termination Date, he shall not make any
false, defamatory or disparaging statements about the Company, its affiliates,
or the officers or directors of the Company or its affiliates that are
reasonably likely to cause material damage to the Company, its affiliates, or
the officers or directors of the Company or its affiliates.  While the Executive
is employed by the Company, and after the Termination Date, the Company agrees,
on behalf of itself and its affiliates, that neither the officers nor the
directors of the Company or its affiliates shall make any false, defamatory or
disparaging statements about the Executive that are reasonably likely to cause
material damage to the Executive.
 
13.              Nonalienation.  The interests of the Executive under this
Agreement are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Executive or the Executive’s beneficiary.
 
14.              Amendment.  This Agreement may be amended or canceled only by
mutual agreement of the parties in writing without the consent of any other
person.  So long as the Executive lives, no person, other than the parties
hereto, shall have any rights under or interest in this Agreement or the subject
matter hereof.
 
15.              Applicable Law.  The provisions of this Agreement shall be
construed in accordance with the laws of the State of Illinois, without regard
to the conflict of law provisions of any state.
 
16.              Severability.  The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, and this Agreement will be construed as
if such invalid or unenforceable provision were omitted (but only to the extent
that such provision cannot be appropriately reformed or modified).
 
17.              Obligation of Company.  Except as otherwise specifically
provided in this Agreement, nothing in this Agreement shall be construed to
affect the Company’s right to modify the Executive’s position or duties,
compensation, or other terms of employment, or to terminate the Executive’s
employment.  Nothing in this Agreement shall be construed to provide to
Executive any rights upon termination of Executive’s employment with the Company
other than as specifically described in paragraph 4.  If Executive’s employment
is terminated other than by the Company for Cause or by the Executive for Good
Reason, the Executive’ benefits shall be determined in accordance with the
applicable retirement, insurance and other programs of the Company as may then
be in effect.
 
18.              Waiver of Breach.  No waiver by any party hereto of a breach of
any provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time.  The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
 
19.              Successors, Assumption of Contract.  This Agreement is personal
to the Executive and may not be assigned by the Executive without the written
consent of the Company.  However, to the extent that rights or benefits under
this Agreement otherwise survive the Executive’s death, the Executive’s heirs
and estate shall succeed to such rights and benefits pursuant to the Executive’s
will or the laws of descent and distribution.  This Agreement shall be binding
upon and inure to the benefit of the Company and any successor of the Company
and the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.
 
20.              Notices.  Notices and all other communications provided for in
this Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below.  Such notices, demands, claims and other
communications shall be deemed given:
 
(a)          in the case of delivery by overnight service with guaranteed next
day delivery, the next day or the day designated for delivery;
 
(b)         in the case of certified or registered U.S. mail, five days after
deposit in the U.S. mail; or
 
(c)          in the case of facsimile, the date upon which the transmitting
party received confirmation of receipt by facsimile, telephone or otherwise;
 
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received.  Communications that
are to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
 
 
to the Company:
 
A. M. Castle & Co.
3400 North Wolf Road
Franklin Park, IL60131
Attn:  Corporate Secretary
 
or to the Executive:
 
Stephen V. Hooks
400 Rollingwood Lane
Joliet, IL 60431
 
 
Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.
 
 
 
21.              Arbitration of All Disputes.  Any controversy or claim arising
out of or relating to this Agreement (or the breach thereof) shall be settled by
final, binding and non-appealable arbitration in Illinois, by three
arbitrators.  Except as otherwise expressly provided in this paragraph 21, the
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association (the “Association”) then in effect.  One of the
arbitrators shall be appointed by the Company, one shall be appointed by the
Executive, and the third shall be appointed by the first two arbitrators.  If
the first two arbitrators cannot agree on the third arbitrator within 30 days of
the appointment of the second arbitrator, then the third arbitrator shall be
appointed by the Association.
 
22.              Survival of Agreement.  Except as otherwise expressly provided
in this Agreement, the rights and obligations of the parties to this Agreement
shall survive the termination of the Executive’s employment with the Company.
 
23.              Counterparts.  This Agreement may be executed in two or more
counterparts, any one of which shall be deemed the original without reference to
the others.
 
IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Effective Date.

 
Executive:
 
/s/ Stephen V. Hooks
Chief Operating Officer
 
A. M. Castle & Co.:
 
By /s/ Michael H. Goldberg
Its: President & CEO


 
 

 
SEVERANCE AGREEMENT
 
A.M. CASTLE & CO.
 
THIS AGREEMENT (“Agreement”), made and entered into this 9th day of August, 2007
(the “Effective Date”), by and between A.M. Castle & Co., a Maryland
corporation(the “Company”), and Stephen V. Hooks (the “Executive”);
 
WITNESSETH THAT:
 
WHEREAS, the Company wishes to assure itself of the continuity of the
Executive’s service and has determined that it is appropriate that the Executive
receive certain payments in the event of an involuntary termination of
employment; and
 
WHEREAS, the Company and the Executive accordingly desire to enter into this
Agreement on the terms and conditions set forth below;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, IT IS HEREBY AGREED, by and between the parties as follows:
 
1.                  Relationship to Other Agreements.  Except as otherwise
provided in any other agreement between the Company and the Executive which
specifically identifies this Agreement and specifically provides that it
supersedes this Agreement, this Agreement shall supersede any and all other
agreements between the Executive and the Company regarding the payment of
benefits upon a termination of the Executive’s employment with the Company.  If
the Executive is entitled to severance pay or other benefits pursuant to the
terms of this Agreement, the Executive shall not be eligible to receive any
severance pay or other benefits pursuant to the terms of any other severance
agreement or arrangement of the Company (or any affiliate of the Company),
including any arrangement of the Company (or any affiliate of the Company)
providing benefits upon involuntary termination of employment.
 
2.                  Agreement Term.  The “Term” of this Agreement shall begin on
the Effective Date and shall continue through the first one-year anniversary of
the Effective Date; provided, however, that as of the first one-year anniversary
of the Effective Date, and on each one-year anniversary thereafter, the Term
shall automatically be extended for one additional year unless, not later than
30 days prior to such applicable anniversary date, either party shall have given
written notice to the other party that it does not wish to extend the Term.
 
3.                  Certain Definitions.  In addition to terms otherwise defined
herein, the following capitalized terms used in this Agreement shall have the
meanings specified below:
 
(a)                Cause.  The term “Cause” shall mean:
 
(i)          Executive’s willful theft or embezzlement, or willful attempted
theft of embezzlement, of intangible assets or property of the Company;
 
(ii)         Any willful act knowingly committed by Executive that subjects the
Company or any officer of the Company to any criminal liability for such act;
 
(iii)        The Executive’s engaging in egregious misconduct involving serious
moral turpitude to the extent that, in the reasonable judgment of the Company,
the Executive’s credibility and reputation no longer conform to the standard of
the Company’s executives;
 
(iv)        Gross and willful misconduct by Executive that results in a material
injury to the Company;
 
(v)         Willful dishonesty of Executive that results in a material injury to
the Company;
 
(vi)        Willful malfeasance by Executive, provided that such malfeasance, in
fact, has an injurious effect on the Company;
 
(vii)       Executive’s willful insubordination or willful refusal to perform
assigned duties provided that such assigned duties are consistent with the job
duties of the Executive and that the Executive shall have an opportunity of 30
days after notice from the Company to cure any such act or failure to act;
 
(viii)      Executive’s material breach of this Agreement which continues for 30
days after notice from the Company.
 
(b)               Code.  The term “Code” means the Internal Revenue Code of
1986, as amended.
 
(c)                Good Reason.  The term “Good Reason” shall mean:
 
(i)         a material diminution in the Executive’s base compensation;
 
(ii)         a material diminution in the Executive’s authority, duties, or
responsibilities;
 
(iii)        a material diminution in the authority, duties, or responsibilities
of the person to whom the Executive is required to report;
 
(iv)       a material diminution in the budget over which the Executive retains
authority;
 
(v)        a material change in the geographic location at which the Executive
must perform services for the Company; or
 
(vi)       any other action or inaction that constitutes a material breach by
the Company of this Agreement.
 
For purposes of this Agreement, in order for a termination of employment by the
Executive to be considered to be on account of Good Reason, the following
conditions must by met by the Executive:
 
(A)    the Executive provides written notice to the Company of the existence of
the condition(s) described in this subparagraph (c) potentially constituting
Good Reason within 90 days of the initial existence of such condition(s), and
 
(B)    the Company fails to remedy the conditions which the Executive outlines
in his written notice within 30 days of such notice, and
 
(C)    the Executive actually terminates employment with the Company within six
months of providing the notice described in this subparagraph (c).
 
(d)             Termination Date.  The term “Termination Date” means the date on
which the Executive’s employment with the Company and its affiliates terminates
for any reason, including voluntary resignation.  If the Executive becomes
employed by an entity into which the Company has merged, or by the purchaser of
substantially all of the assets of the Company, or by a successor to such entity
or purchaser, a Termination Date shall not be treated as having occurred for
purposes of this Agreement until such time as the Executive terminates
employment with the successor and its affiliates (including, without limitation,
the merged entity or purchaser).  If the Executive is transferred to employment
with an affiliate (including a successor to the Company), such transfer shall
not constitute a Termination Date for purposes of this Agreement.
 
4.                  Payments and Benefits.  Subject to the terms and conditions
of this Agreement, if the Executive’s employment is terminated during the Term
of this Agreement (A) by the Company for a reason other than for Cause or (B) by
the Executive for Good Reason, the Executive shall be entitled to:
 
(a)            a lump sum severance payment equal to one times the Executive’s
annual base salary in effect immediately prior to the Termination Date.
 
(b)            a lump sum payment in an amount equal to the annual short-term
incentive compensation to which the Executive would have been entitled had he
continued in the employ of the Company through the last day of the calendar year
in which the Termination Date occurs and had the applicable incentive target(s)
for such calendar year been fully met, pro-rated for the number of days during
the calendar year that the Executive was employed prior to the Termination Date;
provided, however, that if the Executive’s Termination Date occurs after
June 30th of the calendar year, the Executive may elect, in a writing filed with
the Company during the 7-day period immediately following his Termination Date,
to have the amount payable to him under this subparagraph (b) calculated on the
basis of the actual (rather than the target) short-term incentive compensation
to which the Executive would have been entitled had he continued in the employ
of the Company through the last day of such calendar year, which amount shall be
pro-rated as set forth in this subparagraph (b).
 
(c)             with respect to any granted but not awarded performance Stock
pursuant to the Company’s long term incentive plan, the 2005 to 2007 Restricted,
Stock Option and Equity Plan,  initiated on January 1, 2005 and terminating on
December 31, 2007, Executive shall receive the entire lump sum of that grant at
Termination; provided , however, that if the Executive’s Termination occurs
after June 30th of the calendar year, the Executive may elect, in a writing
filed with the Company during the 7-day period immediately following his
Termination Date, to have the amount payable to him under this subparagraph (c)
calculated on the basis of the actual (rather than the target) long-term
incentive compensation to which the Executive would have been entitled had he
continued in the employ of the Company through the last day of such calendar
year.
 
(d)             with respect to any granted but not awarded Performance Stock or
other long term incentive compensation, a lump sum payment in an amount to which
the Executive  would have been entitled had he continued in the employ of the
Company through the last day of the calendar year in which the Termination Date
occurs and had the applicable incentive target(s) for such calendar year been
fully met, pro-rated for the number of days during the calendar year that the
Executive was employed prior to the Termination Date; provided, however, that if
the Executive’s Termination Date occurs after June 30th of the calendar year,
the Executive may elect, in a writing filed with the Company during the 7-day
period immediately following his Termination Date, to have the amount payable to
him under this subparagraph (c) calculated on the basis of the actual (rather
than the target) long-term incentive compensation to which the Executive would
have been entitled had he continued in the employ of the Company through the
last day of such calendar year, which amount shall be pro-rated as set forth in
this subparagraph (c).
 
(e)            continued health benefit coverage for the Executive and the
Executive’s qualified beneficiaries as provided in section 4980B of the Code
(“COBRA”)).  Such COBRA continuation coverage shall be provided to the Executive
and the Executive’s qualified beneficiaries only if and to the extent that the
Executive (or his qualified beneficiaries, as applicable) make a timely and
proper election to be covered under COBRA and make timely payments for the cost
of such coverage; provided, however, that such COBRA coverage shall be at the
Company’s expense for the period beginning on the day after the Termination Date
and ending on the earlier of (i) the first anniversary of the Termination Date
or (ii) the date on which the Executive commences employment with another
employer.
 
(f)             for the period beginning on the Termination Date and ending on
the earlier of (i) the first anniversary of the Termination Date and (ii) the
date on which the Executive commences employment with another employer, the
Executive shall be permitted the use of a Company-owned or leased automobile on
the terms and conditions set forth in the Company’s Automobile Policy.
 
For the avoidance of doubt, the Executive shall not be entitled to any benefits
under this Agreement if his termination of employment occurs on account of his
death, disability, or voluntary resignation (other than for Good Reason). 
 
5.                  Time of Payments.  Provided that the conditions of paragraph
6 (relating to waiver and release) have been satisfied, payments pursuant to
subparagraphs 4(a) and 4(b) shall be paid no later than March 15th of the
calendar year following the calendar year in which the Executive’s Termination
Date occurs or at such earlier date as may apply in accordance with the
following:
 
(a)      the payment pursuant to subparagraph 4(a) (relating to severance pay)
shall be paid within 10 days following the later of (i) the Executive’s
Termination Date or (ii) the date on which the conditions of paragraph 6 are
satisfied; and
 
(b)      the payment pursuant to subparagraph 4(b) and (c)(relating to incentive
compensation) shall be made within 10 days following the later of (i) the date
that the long-term and/or short-term incentive compensation would have been paid
if the Participant’s Termination Date had not occurred, and (ii) the date on
which the conditions of paragraph 6 are satisfied.
 
Notwithstanding any other provision of this Agreement, if the requirements of
paragraph 6 are not satisfied on or before March 1st of the calendar year
following the calendar year in which the Executive’s Termination Date occurs,
the Executive shall not be entitled to any payments or benefits under this
Agreement.
 
 
6.                  Waiver and Release.  The Executive shall not be entitled to
any payments or benefits under this Agreement unless and until the Participant
executes and delivers to the Company a valid release of any and all claims
against the Company and its affiliates in a form acceptable to the Company and
the revocation period for such release has expired without revocation.
 
7.                  Mitigation.  The Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise.  None of the Company or any of its affiliates shall be
entitled to set off against the amounts payable to the Executive under this
Agreement any amounts owed to the Company or any of its affiliates by the
Executive, any amounts earned by the Executive in other employment after the
Termination Date, or any amounts which might have been earned by the Executive
in other employment had he sought such other employment.
 
8.                  Parachute Payments.   The Company and the Executive agree
that if any payment or benefit to which the Executive is entitled from the
Company, any affiliate, or any trusts established by the Company or by any
affiliate (whether or not payable under this Agreement) including, without
limitation, the vesting of an option or other non-cash benefit or property (all
such payments, benefits and vesting being referred to collectively as
“Payments”) are subject to the tax imposed by section 4999 of the Internal
Revenue Code of 1986 or any successor provision to that section, then the
Payments shall be reduced to the extent required to avoid application of the tax
imposed by Code section 4999.  The Executive shall be entitled to select the
order in which payments are to be reduced in accordance with the preceding
sentence.  Determination of whether Payments would result in the application of
the tax imposed by section 4999, and the amount of reduction that is necessary
so that no such tax would be applied, shall be made, at the Company’s expense,
by the independent accounting firm employed by the Company on the Termination
Date.
 
9.                  Withholding.  All payments to the Executive under this
Agreement will be subject to all applicable withholding of applicable taxes.
 
10.              Confidential Information.  The Executive agrees that during the
Agreement Term and at all times thereafter:
 
(a)       Except as may be required by the lawful order of a court or agency of
competent jurisdiction, except as necessary to carry out his duties to the
Company and its affiliates, or except to the extent that the Executive has
express authorization from the Company, the Executive agrees to keep secret and
confidential indefinitely, all Confidential Information (as defined below), and
not to disclose the same, either directly or indirectly, to any other person,
firm, or business entity, or to use it in any way.
 
(b)       To the extent that any court or agency seeks to have the Executive
disclose Confidential Information, he shall promptly inform the Company, and he
shall take such reasonable steps to prevent disclosure of Confidential
Information until the Company has been informed of such requested disclosure,
and the Company has an opportunity to respond to such court or agency.  To the
extent that the Executive obtains information on behalf of the Company or any of
its affiliates that may be subject to attorney-client privilege as to the
Company’s attorneys, the Executive shall take reasonable steps to maintain the
confidentiality of such information and to preserve such privilege.
 
(c)       Nothing in the foregoing provisions of this paragraph 10 shall be
construed so as to prevent the Executive from using, in connection with his
employment for himself or an employer other than the Company or any of the
affiliates, knowledge which was acquired by him during the course of his
employment with the Company and its affiliates, and which is generally known to
persons of his experience in other companies in the same industry.
 
(d)       For purposes of this Agreement, the term “Confidential Information”
shall include all non-public information (including, without limitation,
information regarding litigation and pending litigation) concerning the Company
and its affiliates which was acquired by or disclosed to the Executive during
the course of his employment with the Company, or during the course of his
consultation with the Company following the Termination Date.
 
(e)       This paragraph 10 shall not be construed to unreasonably restrict the
Executive’s ability to disclose confidential information in an arbitration
proceeding or a court proceeding in connection with the assertion of, or defense
against any claim of breach of this Agreement.  If there is a dispute between
the Company and the Executive as to whether information may be disclosed in
accordance with this subparagraph (e), the matter shall be submitted to the
arbitrators or the court (whichever is applicable) for decision.
 
11.              Competition.  During the Term of the Agreement and for a period
of 12 months after termination of the Executive’s employment with the Company
for any reason, the Executive shall not, without the express written consent of
the Chief Executive Officer of the Company:
 
(a)    be employed by, serve as a consultant to, or otherwise assist or directly
or indirectly provide services to a Competitor (defined below) if: (i) the
services that the Executive is to provide to the Competitor are the same as, or
substantially similar to, any of the services that the Executive provided to the
Company or its affiliates, and such services are to be provided with respect to
any location in which the Company or an affiliate of the Company has material
operations during the 12-month period prior to the Termination Date, or with
respect to any location in which the Company or an affiliate of the Company has
devoted material resources to establishing operations during the 12-month period
prior to the Termination Date; or (ii) the trade secrets, confidential
information, or proprietary information (including, without limitation,
confidential or proprietary methods) of the Company and its affiliates to which
the Executive had access could reasonably be expected to benefit the Competitor
if the Competitor were to obtain access to such secrets or information.  For
purposes of this subparagraph (a), services provided by others shall be deemed
to have been provided by the Executive if the Executive had material supervisory
responsibilities with respect to the provision of such services.
 
(b)    solicit or attempt to solicit any party who is then or, during the
12-month period prior to such solicitation or attempt by the Executive was (or
was solicited to become), a customer or supplier of the Company, provided that
the restriction in this subparagraph (b) shall not apply to any activity on
behalf of a business that is not a Competitor.
 
(c)    solicit, entice, persuade or induce any individual who is employed by the
Company or its affiliates (or was so employed within 90 days prior to the
Executive’s action) to terminate or refrain from renewing or extending such
employment or to become employed by or enter into contractual relations with any
other individual or entity other than the Company or its affiliates, and the
Executive shall not approach any such employee for any such purpose or authorize
or knowingly cooperate with the taking of any such actions by any other
individual or entity.
 
(d)    directly or indirectly own an equity interest in any Competitor (other
than ownership of 5% or less of the outstanding stock of any corporation listed
on the New York Stock Exchange or the American Stock Exchange or included in the
NASDAQ System).
 
The term “Competitor” means any enterprise (including a person, firm or
business, whether or not incorporated) during any period in which it is
materially competitive in any way with any business in which the Company or any
of its affiliates was engaged during the 12-month period prior to the
Executive’s termination of employment.  Upon the written request of the
Executive, the Company’s Chief Executive Officer will determine whether a
business or other entity constitutes a “Competitor” for purposes of this
paragraph and may require the Executive to provide such information as the Chief
Executive Officer determines to be necessary to make such determination.  The
current and continuingeffectiveness of such determination may be conditioned on
the accuracy of such information, and on such other factors as the Chief
Executive Officer may determine.
 
 
12.              Non-Disparagement.  The Executive agrees that, while he is
employed by the Company, and after his Termination Date, he shall not make any
false, defamatory or disparaging statements about the Company, its affiliates,
or the officers or directors of the Company or its affiliates that are
reasonably likely to cause material damage to the Company, its affiliates, or
the officers or directors of the Company or its affiliates.  While the Executive
is employed by the Company, and after the Termination Date, the Company agrees,
on behalf of itself and its affiliates, that neither the officers nor the
directors of the Company or its affiliates shall make any false, defamatory or
disparaging statements about the Executive that are reasonably likely to cause
material damage to the Executive.
 
13.              Nonalienation.  The interests of the Executive under this
Agreement are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Executive or the Executive’s beneficiary.
 
14.              Amendment.  This Agreement may be amended or canceled only by
mutual agreement of the parties in writing without the consent of any other
person.  So long as the Executive lives, no person, other than the parties
hereto, shall have any rights under or interest in this Agreement or the subject
matter hereof.
 
15.              Applicable Law.  The provisions of this Agreement shall be
construed in accordance with the laws of the State of Illinois, without regard
to the conflict of law provisions of any state.
 
16.              Severability.  The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, and this Agreement will be construed as
if such invalid or unenforceable provision were omitted (but only to the extent
that such provision cannot be appropriately reformed or modified).
 
17.              Obligation of Company.  Except as otherwise specifically
provided in this Agreement, nothing in this Agreement shall be construed to
affect the Company’s right to modify the Executive’s position or duties,
compensation, or other terms of employment, or to terminate the Executive’s
employment.  Nothing in this Agreement shall be construed to provide to the
Executive any rights upon termination of the Executive’s employment with the
Company other than as specifically described in paragraph 4.  If the Executive’s
employment is terminated other than by the Company for Cause or by the Executive
for Good Reason, the Executive’ benefits shall be determined in accordance with
the applicable retirement, insurance and other programs of the Company as may
then be in effect.
 
18.              Waiver of Breach.  No waiver by any party hereto of a breach of
any provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time.  The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
 
19.              Successors, Assumption of Contract.  This Agreement is personal
to the Executive and may not be assigned by the Executive without the written
consent of the Company.  However, to the extent that rights or benefits under
this Agreement otherwise survive the Executive’s death, the Executive’s heirs
and estate shall succeed to such rights and benefits pursuant to the Executive’s
will or the laws of descent and distribution.  This Agreement shall be binding
upon and inure to the benefit of the Company and any successor of the Company
and the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.
 
20.              Notices.  Notices and all other communications provided for in
this Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below.  Such notices, demands, claims and other
communications shall be deemed given:
 
(a)    in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;
 
(b)    in the case of certified or registered U.S. mail, five days after deposit
in the U.S. mail; or
 
(c)    in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise;
 
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received.  Communications that
are to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
 
 
to the Company:
 
A.M.Castle & Co.
3400 North Wolf Road
Franklin Park, IL60131
Attn:  Corporate Secretary
or to the Executive:
 
                        Stephen V. Hooks
                        400 Rollingwood Lane
                        Joliet, IL  60431
 
 
Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.
 
 
21.              Arbitration of All Disputes.  Any controversy or claim arising
out of or relating to this Agreement (or the breach thereof) shall be settled by
final, binding and non-appealable arbitration in Illinois, by three
arbitrators.  Except as otherwise expressly provided in this paragraph 21, the
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association (the “Association”) then in effect.  One of the
arbitrators shall be appointed by the Company, one shall be appointed by the
Executive, and the third shall be appointed by the first two arbitrators.  If
the first two arbitrators cannot agree on the third arbitrator within 30 days of
the appointment of the second arbitrator, then the third arbitrator shall be
appointed by the Association.
 
22.              Survival of Agreement.  Except as otherwise expressly provided
in this Agreement, the rights and obligations of the parties to this Agreement
shall survive the termination of the Executive’s employment with the Company.
 
23.              Counterparts.  This Agreement may be executed in two or more
counterparts, any one of which shall be deemed the original without reference to
the others.
 
IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Effective Date.
 
Executive:
 
/s/ Stephen V. Hooks
Chief Operating Officer
 
A. M. Castle & Co.:
 
By /s/ Michael H. Goldberg
Its: President & CEO

 

 
 

 
CHANGE IN CONTROL AGREEMENT
 
A.M. CASTLE & CO.
 
THIS AGREEMENT (“Agreement”), made and entered into this 9th day of August, 2007
(the “Effective Date”), by and between A.M. Castle & Co., a Maryland
corporation(the “Company”), and Lawrence A. Boik (the “Executive”);
 
WITNESSETH THAT:
 
WHEREAS, the Company wishes to assure itself of the continuity of the
Executive’s service and has determined that it is appropriate that the Executive
receive certain payments in the event that the Executive’s employment is
involuntarily terminated following a change in control as more fully described
below; and
 
WHEREAS, the Company and the Executive accordingly desire to enter into this
Agreement on the terms and conditions set forth below;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, IT IS HEREBY AGREED, by and between the parties as follows:
 
1.                  Relationship to Other Agreements.  Unless and until a Change
of Control (as defined in paragraph 3) occurs, no benefits or other payments
shall be payable under this Agreement.  If a Change of Control occurs during the
Term of this Agreement (as defined in paragraph 2), this Agreement shall
supersede that certain Severance Agreement between the Company and the
Executive, dated August 9, 2007 (the “Severance Agreement), and any and all
other agreements between the Executive and the Company regarding the payment of
benefits upon a termination of the Executive’s employment with the Company.  If
the Executive is entitled to severance pay or other benefits pursuant to the
terms of this Agreement, the Executive shall not be eligible to receive any
severance pay or other benefits pursuant to the terms of any other severance
agreement or arrangement of the Company (or any affiliate of the Company),
including any arrangement of the Company (or any affiliate of the Company)
providing benefits upon involuntary termination of employment.
 
2.                  Agreement Term.  The “Term” of this Agreement shall begin on
the Effective Date and shall continue through the first one-year anniversary of
the Effective Date; provided, however, that as of the first one-year anniversary
of the Effective Date, and on each one-year anniversary thereafter, the Term
shall automatically be extended for one additional year unless, not later than
30 days prior to such applicable anniversary date, either party shall have given
written notice to the other party that it does not wish to extend the Term; and
provided, further, that if a Change in Control shall have occurred within 90
days of such termination dates, the Term of this Agreement shall automatically
be deemed extended and shall continue for a period of twenty-four calendar
months beyond the calendar month in which such Change in Control occurs.
 
3.                  Certain Definitions.  In addition to terms otherwise defined
herein, the following capitalized terms used in this Agreement shall have the
meanings specified below:
 
(a)     Cause.  The term “Cause” shall mean:
 
(i)      Executive’s willful theft or embezzlement, or willful attempted theft
of embezzlement, of intangible assets or property of the Company;
 
(ii)     Any willful act knowingly committed by Executive that subjects the
Company or any officer of the Company to any criminal liability for such act;
 
(iii)    The Executive’s engaging in egregious misconduct involving serious
moral turpitude to the extent that, in the reasonable judgment of the Company,
the Executive’s credibility and reputation no longer conform to the standard of
the Company’s executives;
 
(iv)    Gross and willful misconduct by Executive that results in a material
injury to the Company;
 
(v)     Willful dishonesty of Executive that results in a material injury to the
Company;
 
(vi)    Willful malfeasance by Executive, provided that such malfeasance, in
fact, has an injurious effect on the Company;
 
(vii)   Executive’s willful insubordination or willful refusal to perform
assigned duties provided that such assigned duties are consistent with the job
duties of the Executive and that the Executive shall have an opportunity of 30
days after notice from the Company to cure any such act or failure to act;
 
(viii)   Executive’s material breach of this Agreement which continues for 30
 days after notice from the Company.
 
(b)     Change in Control.  The term “Change in Control” shall mean any of the
following that occur after the Effective Date:
 
(i)      Ownership, whether direct or indirect, of shares in excess of
twenty-five percent (25%) of the outstanding shares of common stock of the
Company by a Person (as that term is used in Section 13(d)(3) or 14(d)(2) of the
Exchange Act) other than Simpson Estates;
 
(ii)     The occurrence of any transaction relating to the Company required to
be described pursuant to the requirements of Item 5(f) of Schedule 14(a) of
Regulation 14(a) of the Securities Act of 1934 as promulgated by the Security
and Exchange Commission; or
 
(iii)    Any change in the composition of the Board of Directors of the Company
(the “Board”) over a two-year period which results in a majority of the then
present directors of the Company not constituting a majority two years later,
provided that in making such determination, directors who are elected by or upon
the recommendation of the then current majority of the Board shall be excluded.
 
(c)     Code.  The term “Code” means the Internal Revenue Code of 1986, as
amended.
 
(d)     Good Reason.  The term “Good Reason” shall mean:
 
(i)            a material diminution in the Executive’s base compensation;
 
(ii)          a material diminution in the Executive’s authority, duties, or
responsibilities;
 
(iii)         a material diminution in the authority, duties, or
responsibilities of the person to whom the Executive is required to report;
 
(iv)        a material diminution in the budget over which the Executive retains
authority;
 
(v)          a material change in the geographic location at which the Executive
must perform services for the Company; or
 
(vi)        any other action or inaction that constitutes a material breach by
the Company of this Agreement.
 
For purposes of this Agreement, in order for a termination of employment by the
Executive to be considered to be on account of Good Reason, the following
conditions must be met by the Executive:
 
(D)        the Executive provides written notice to the Company of the existence
of the condition(s) described in this subparagraph (c) potentially constituting
Good Reason within 90 days of the initial existence of such conditions, and
 
(E)         the Company fails to remedy the conditions within 30 days of such
notice, and
 
(F)         the Executive actually terminates employment with the Company within
six months of providing the notice described in this subparagraph (c).

(e)     Termination Date. 
 
The term “Termination Date” means the date on which the Executive’s employment
with the Company and its affiliates terminates for any reason, including
voluntary resignation.  If the Executive becomes employed by an entity into
which the Company has merged, or by the purchaser of substantially all of the
assets of the Company, or by a successor to such entity or purchaser, a
Termination Date shall not be treated as having occurred for purposes of this
Agreement until such time as the Executive terminates employment with the
successor and its affiliates (including, without limitation, the merged entity
or purchaser).  If the Executive is transferred to employment with an affiliate
(including a successor to the Company, and regardless of whether before, on, or
after a Change in Control), such transfer shall not constitute a Termination
Date for purposes of this Agreement.
 
4.                  Payments and Benefits.  Subject to the terms and conditions
of this Agreement, if the Executive’s employment is terminated during the Term
of this Agreement after a Change of Control (A) by the Company for a reason
other than for Cause or (B) by the Executive for Good Reason, the Executive
shall be entitled to:
 
(a)     lump sum severance payment equal to two times the Executive’s annual
base salary in effect immediately prior to the Termination Date.
 
(b)     a lump sum payment in an amount equal to the annual short-term incentive
compensation to which the Executive would have been entitled had he continued in
the employ of the Company through the last day of the calendar year in which his
Termination Date occurs and had the applicable incentive target(s) for such
calendar year been fully met, pro-rated for the number of days during the
calendar year that the Executive was employed prior to the Termination Date;
provided, however, that if the Executive’s Termination Date occurs after
June 30th of the calendar year, the Executive may elect, in a writing filed with
the Company during the 7-day period immediately following his Termination Date,
to have the amount payable to him under this subparagraph (b) calculated on the
basis of the actual (rather than the target) short-term incentive compensation
to which the Executive would have been entitled had he continued in the employ
of the Company through the last day of such calendar year, which amount shall be
pro-rated as set forth in this subparagraph (b).
 
(c)     for each performance cycle for which an award to the Executive is
outstanding under the Company’s long-term incentive compensation plan and with
respect to which the Executive has performed services at his Termination Date
for a period greater than 50 percent of the total performance cycle, a lump sum
payment in an amount equal to the long-term incentive compensation to which the
Executive would have been entitled had he continued in the employ of the Company
through the last day of such performance cycle and had the applicable incentive
targets for such performance cycle been fully met, pro-rated for the number of
days during the applicable performance cycle that the Executive was employed
prior to the Termination Date.
 
(d)     if the Executive is vested in the Company’s tax-qualified defined
benefit plan at the time his employment terminates, he shall be entitled to an
amount equal to the actuarial equivalent of the additional amount that Executive
would have earned under such plan had he accumulated three(3) additional
continuous years of service for benefit crediting purposes.  Such amount shall
be paid to Executive in an actuarially equivalent cash lump sum at Executive’s
normal retirement age (as defined in such tax-qualified defined benefit plan),
unless the Executive chooses the option provided under Code Section 409A as
outlined in paragraph 8 herein. 
 
(e)     continued health benefit coverage for the Executive and the Executive’s
qualified beneficiaries as provided in section 4980B of the Code (“COBRA”)). 
Such COBRA continuation coverage shall be provided to the Executive and the
Executive’s qualified beneficiaries only if and to the extent that the Executive
(or his qualified beneficiaries, as applicable) makes a timely and proper
election to be covered under COBRA and makes timely payments for the cost of
such coverage; provided, however, that such COBRA coverage shall be at the
Company’s expense for the period beginning on the day after the Termination Date
and ending on the earlier of (i) the first anniversary of the Termination Date
or (ii) the date on which the Executive commences employment with another
employer.
 
(f)      for the period beginning on the Termination Date and ending on the
earlier of (i) the first anniversary of the Termination Date and (ii) the date
on which the Executive commences employment with another employer, the Executive
shall be permitted the use of a Company-owned or leased automobile on the terms
and conditions set forth in the Company’s Automobile Policy.
 
For the avoidance of doubt, the Executive shall not be entitled to any benefits
under this Agreement if his termination of employment occurs on account of his
death, disability, or voluntary resignation (other than for Good Reason).
 
 
5.                  Time of Payments.  Provided that the conditions of paragraph
6 (relating to waiver and release) have been satisfied, payments pursuant to
subparagraphs 4(a), 4(b) and 4(c) shall be paid on March 1st of the calendar
year following the calendar year in which the Executive’s Termination Date
occurs or at such earlier date as may apply in accordance with the following:
 
(a )    the payment pursuant to subparagraph 4(a) (relating to severance pay)
shall be paid within 10 days following the later of (i) the Executive’s
Termination Date or (ii) the date on which the conditions of paragraph 6 are
satisfied; and
 
(b)     any payment pursuant to subparagraphs 4(b) and 4(c) (relating to
incentive compensation) shall be made within 10 days following the later of (i)
the date that the short-term incentive compensation would have been paid if the
Executive’s Termination Date had not occurred, and (ii) the date on which the
conditions of paragraph 6 are satisfied.
 
Notwithstanding any other provision of this Agreement, if the requirements of
paragraph 6 are not satisfied on or before March 1st of the calendar year
following the calendar year in which the Executive’s Termination Date occurs,
the Executive shall not be entitled to any payments or benefits under this
Agreement.
 
 
6.                  Waiver and Release.  The Executive shall not be entitled to
any payments or benefits under this Agreement unless and until the Participant
executes and delivers to the Company a valid release of any and all claims
against the Company and its affiliates in a form acceptable to the Company and
the revocation period for such release hasexpired without revocation.
 
7.                  Mitigation.  The Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise.  None of the Company or any of its affiliates shall be
entitled to set off against the amounts payable to the Executive under this
Agreement any amounts owed to the Company or any of its affiliates by the
Executive, any amounts earned by the Executive in other employment after the
Termination Date, or any amounts which might have been earned by the Executive
in other employment had he sought such other employment.
 
8.                  Parachute Payments.   The Company and the Executive agree
that if any payment or benefit to which the Executive is entitled from the
Company, any affiliate, or any trusts established by the Company or by any
affiliate (whether or not payable under this Agreement) including, without
limitation, the vesting of an option or other non-cash benefit or property (all
such payments, benefits and vesting being referred to collectively as
“Payments”) are subject to the tax imposed by section 4999 of the Internal
Revenue Code of 1986 or any successor provision to that section, then Executive
may choose to receive the aggregate present value of those payments either:
 
(a)     three times Executive’s base amount less one dollar, or
 
(b)     the amount which yields the Executive the greatest after-tax amount of
payments under this Agreement and any other plan, program or arrangement with
the Company after taking into account all applicable taxes on those payments,
including, but not limited to, the excise tax imposed under Section 4999 of the
Code.
 
(c)     The Executive shall be entitled to select the order in which payments
are to be reduced in accordance with the preceding sentence.  Determination of
whether Payments would result in the application of the tax imposed by section
4999, and the amount of reduction that is necessary so that no such tax would be
applied, shall be made, at the Company’s expense, by the independent accounting
firm employed by the Company immediately prior to the occurrence of the Change
in Control.
 
9.                  Withholding.  All payments to the Executive under this
Agreement will be subject to all applicable withholding of applicable taxes.
 
10.              Confidential Information.  The Executive agrees that during the
Agreement Term and at all times thereafter:
 
(a)          Except as may be required by the lawful order of a court or agency
of competent jurisdiction, except as necessary to carry out his duties to the
Company and its affiliates, or except to the extent that the Executive has
express authorization from the Company, the Executive agrees to keep secret and
confidential indefinitely, all Confidential Information (as defined below), and
not to disclose the same, either directly or indirectly, to any other person,
firm, or business entity, or to use it in any way.
 
(b)         To the extent that any court or agency seeks to have the Executive
disclose Confidential Information, he shall promptly inform the Company, and he
shall take such reasonable steps to prevent disclosure of Confidential
Information until the Company has been informed of such requested disclosure,
and the Company has an opportunity to respond to such court or agency.  To the
extent that the Executive obtains information on behalf of the Company or any of
its affiliates that may be subject to attorney-client privilege as to the
Company’s attorneys, the Executive shall take reasonable steps to maintain the
confidentiality of such information and to preserve such privilege.
 
(c)          Nothing in the foregoing provisions of this paragraph 10 shall be
construed so as to prevent the Executive from using, in connection with his
employment for himself or an employer other than the Company or any of the
affiliates, knowledge which was acquired by him during the course of his
employment with the Company and its affiliates, and which is generally known to
persons of his experience in other companies in the same industry.
 
(d)         For purposes of this Agreement, the term “Confidential Information”
shall include all non-public information (including, without limitation,
information regarding litigation and pending litigation) concerning the Company
and its affiliates which was acquired by or disclosed to the Executive during
the course of his employment with the Company, or during the course of his
consultation with the Company following the Termination Date.
 
(e)    This paragraph 10 shall not be construed to unreasonably restrict the
Executive’s ability to disclose confidential information in an arbitration
proceeding or a court proceeding in connection with the assertion of, or defense
against any claim of breach of this Agreement.  If there is a dispute between
the Company and the Executive as to whether information may be disclosed in
accordance with this subparagraph (e), the matter shall be submitted to the
arbitrators or the court (whichever is applicable) for decision.
 
11.              Competition.  During the Term of the Agreement and for a period
of 12 months after termination of the Executive’s employment with the Company
for any reason, the Executive shall not, without the express written consent of
the Chief Executive Officer of the Company:
 
(a)     be employed by, serve as a consultant to, or otherwise assist or
directly or indirectly provide services to a Competitor (defined below) if: (i)
the services that the Executive is to provide to the Competitor are the same as,
or substantially similar to, any of the services that the Executive provided to
the Company or its affiliates, and such services are to be provided with respect
to any location in which the Company or an affiliate of the Company has material
operations during the 12-month period prior to the Termination Date, or with
respect to any location in which the Company or an affiliate of the Company has
devoted material resources to establishing operations during the 12-month period
prior to the Termination Date; or (ii) the trade secrets, confidential
information, or proprietary information (including, without limitation,
confidential or proprietary methods) of the Company and its affiliates to which
the Executive had access could reasonably be expected to benefit the Competitor
if the Competitor were to obtain access to such secrets or information.  For
purposes of this subparagraph (a), services provided by others shall be deemed
to have been provided by the Executive if the Executive had material supervisory
responsibilities with respect to the provision of such services.
 
(b)     solicit or attempt to solicit any party who is then or, during the
12-month period prior to such solicitation or attempt by the Executive was (or
was solicited to become), a customer or supplier of the Company, provided that
the restriction in this subparagraph (b) shall not apply to any activity on
behalf of a business that is not a Competitor.
 
(c)     solicit, entice, persuade or induce any individual who is employed by
the Company or its affiliates (or was so employed within 90 days prior to the
Executive’s action) to terminate or refrain from renewing or extending such
employment or to become employed by or enter into contractual relations with any
other individual or entity other than the Company or its affiliates, and the
Executive shall not approach any such employee for any such purpose or authorize
or knowingly cooperate with the taking of any such actions by any other
individual or entity.
 
(d)     directly or indirectly own an equity interest in any Competitor (other
than ownership of 5% or less of the outstanding stock of any corporation listed
on the New York Stock Exchange or the American Stock Exchange or included in the
NASDAQ System).
 
The term “Competitor” means any enterprise (including a person, firm or
business, whether or not incorporated) during any period in which it is
materially competitive in any way with any business in which the Company or any
of its affiliates was engaged during the 12-month period prior to the
Executive’s termination of employment.  Upon the written request of the
Executive, the Company’s Chief Executive Officer will determine whether a
business or other entity constitutes a “Competitor” for purposes of this
paragraph and may require the Executive to provide such information as the Chief
Executive Officer determines to be necessary to make such determination.  The
current and continuing effectiveness of such determination may be conditioned on
the accuracy of such information, and on such other factors as the Chief
Executive Officer may determine.
 
 
12.              Non-Disparagement.  The Executive agrees that, while he is
employed by the Company, and after his Termination Date, he shall not make any
false, defamatory or disparaging statements about the Company, its affiliates,
or the officers or directors of the Company or its affiliates that are
reasonably likely to cause material damage to the Company, its affiliates, or
the officers or directors of the Company or its affiliates.  While the Executive
is employed by the Company, and after the Termination Date, the Company agrees,
on behalf of itself and its affiliates, that neither the officers nor the
directors of the Company or its affiliates shall make any false, defamatory or
disparaging statements about the Executive that are reasonably likely to cause
material damage to the Executive.
 
13.              Nonalienation.  The interests of the Executive under this
Agreement are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Executive or the Executive’s beneficiary.
 
14.              Amendment.  This Agreement may be amended or canceled only by
mutual agreement of the parties in writing without the consent of any other
person.  So long as the Executive lives, no person, other than the parties
hereto, shall have any rights under or interest in this Agreement or the subject
matter hereof.
 
15.              Applicable Law.  The provisions of this Agreement shall be
construed in accordance with the laws of the State of Illinois, without regard
to the conflict of law provisions of any state.
 
16.              Severability.  The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, and this Agreement will be construed as
if such invalid or unenforceable provision were omitted (but only to the extent
that such provision cannot be appropriately reformed or modified).
 
17.              Obligation of Company.  Except as otherwise specifically
provided in this Agreement, nothing in this Agreement shall be construed to
affect the Company’s right to modify the Executive’s position or duties,
compensation, or other terms of employment, or to terminate the Executive’s
employment.  Nothing in this Agreement shall be construed to provide to
Executive any rights upon termination of Executive’s employment with the Company
other than as specifically described in paragraph 4.  If Executive’s employment
is terminated other than by the Company for Cause or by the Executive for Good
Reason, the Executive’ benefits shall be determined in accordance with the
applicable retirement, insurance and other programs of the Company as may then
be in effect.
 
18.              Waiver of Breach.  No waiver by any party hereto of a breach of
any provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time.  The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
 
19.              Successors, Assumption of Contract.  This Agreement is personal
to the Executive and may not be assigned by the Executive without the written
consent of the Company.  However, to the extent that rights or benefits under
this Agreement otherwise survive the Executive’s death, the Executive’s heirs
and estate shall succeed to such rights and benefits pursuant to the Executive’s
will or the laws of descent and distribution.  This Agreement shall be binding
upon and inure to the benefit of the Company and any successor of the Company
and the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.
 
20.              Notices.  Notices and all other communications provided for in
this Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below.  Such notices, demands, claims and other
communications shall be deemed given:
 
(a)          in the case of delivery by overnight service with guaranteed next
day delivery, the next day or the day designated for delivery;
 
(b)         in the case of certified or registered U.S. mail, five days after
deposit in the U.S. mail; or
 
(c)          in the case of facsimile, the date upon which the transmitting
party received confirmation of receipt by facsimile, telephone or otherwise;
 
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received.  Communications that
are to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
 
to the Company:
 
A. M. Castle & Co.
3400 North Wolf Road
Franklin Park, IL60131
Attn:  Corporate Secretary
 
or to the Executive:
 
                        Lawrence A. Boik
                        3527 Vanilla Grass
                        Naperville, IL60564
 
 
Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.
 
 
21.              Arbitration of All Disputes.  Any controversy or claim arising
out of or relating to this Agreement (or the breach thereof) shall be settled by
final, binding and non-appealable arbitration in Illinois, by three
arbitrators.  Except as otherwise expressly provided in this paragraph 21, the
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association (the “Association”) then in effect.  One of the
arbitrators shall be appointed by the Company, one shall be appointed by the
Executive, and the third shall be appointed by the first two arbitrators.  If
the first two arbitrators cannot agree on the third arbitrator within 30 days of
the appointment of the second arbitrator, then the third arbitrator shall be
appointed by the Association.
 
22.              Survival of Agreement.  Except as otherwise expressly provided
in this Agreement, the rights and obligations of the parties to this Agreement
shall survive the termination of the Executive’s employment with the Company.
 
23.              Counterparts.  This Agreement may be executed in two or more
counterparts, any one of which shall be deemed the original without reference to
the others.
 
IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Effective Date.
 
Executive:
 
/s/ Lawrence A. Boik
Chief Financial Officer
 
A. M. Castle & Co.:
 
By /s/ Michael H. Goldberg
Its: President & CEO

 
 
 

 

SEVERANCE AGREEMENT
A.M. CASTLE & CO.
 
THIS AGREEMENT (“Agreement”), made and entered into this 9th day of August, 2007
(the “Effective Date”), by and between A.M. Castle & Co., a Maryland
corporation(the “Company”), and Lawrence A. Boik (the “Executive”);
 
WITNESSETH THAT:
 
WHEREAS, the Company wishes to assure itself of the continuity of the
Executive’s service and has determined that it is appropriate that the Executive
receive certain payments in the event of an involuntary termination of
employment; and
 
WHEREAS, the Company and the Executive accordingly desire to enter into this
Agreement on the terms and conditions set forth below;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, IT IS HEREBY AGREED, by and between the parties as follows:
 
1.                  Relationship to Other Agreements.  Except as otherwise
provided in any other agreement between the Company and the Executive which
specifically identifies this Agreement and specifically provides that it
supersedes this Agreement, this Agreement shall supersede any and all other
agreements between the Executive and the Company regarding the payment of
benefits upon a termination of the Executive’s employment with the Company.  If
the Executive is entitled to severance pay or other benefits pursuant to the
terms of this Agreement, the Executive shall not be eligible to receive any
severance pay or other benefits pursuant to the terms of any other severance
agreement or arrangement of the Company (or any affiliate of the Company),
including any arrangement of the Company (or any affiliate of the Company)
providing benefits upon involuntary termination of employment.
 
2.                  Agreement Term.  The “Term” of this Agreement shall begin on
the Effective Date and shall continue through the first one-year anniversary of
the Effective Date; provided, however, that as of the first one-year anniversary
of the Effective Date, and on each one-year anniversary thereafter, the Term
shall automatically be extended for one additional year unless, not later than
30 days prior to such applicable anniversary date, either party shall have given
written notice to the other party that it does not wish to extend the Term.
 
3.                  Certain Definitions.  In addition to terms otherwise defined
herein, the following capitalized terms used in this Agreement shall have the
meanings specified below:
 
(a)                Cause.  The term “Cause” shall mean:
 
(i)                  Executive’s willful theft or embezzlement, or willful
attempted theft of embezzlement, of intangible assets or property of the
Company;
 
(ii)                Any willful act knowingly committed by Executive that
subjects the Company or any officer of the Company to any criminal liability for
such act;
 
(iii)               The Executive’s engaging in egregious misconduct involving
serious moral turpitude to the extent that, in the reasonable judgment of the
Company, the Executive’s credibility and reputation no longer conform to the
standard of the Company’s executives;
 
(iv)              Gross and willful misconduct by Executive that results in a
material injury to the Company;
 
(v)                Willful dishonesty of Executive that results in a material
injury to the Company;
 
(vi)              Willful malfeasance by Executive, provided that such
malfeasance, in fact, has an injurious effect on the Company;
 
(vii)             Executive’s willful insubordination or willful refusal to
perform assigned duties provided that such assigned duties are consistent with
the job duties of the Executive and that the Executive shall have an opportunity
of 30 days after notice from the Company to cure any such act or failure to act;
 
(viii)           Executive’s material breach of this Agreement which continues
for 30 days after notice from the Company.
 
(b)          Code.  The term “Code” means the Internal Revenue Code of 1986, as
amended.
 
(c)          Good Reason.  The term “Good Reason” shall mean:
 
(i)                  a material diminution in the Executive’s base compensation;
 
(ii)                a material diminution in the Executive’s authority, duties,
or responsibilities;
 
(iii)               a material diminution in the authority, duties, or
responsibilities of the person to whom the Executive is required to report;
 
(iv)              a material diminution in the budget over which the Executive
retains authority;
 
(v)                a material change in the geographic location at which the
Executive must perform services for the Company; or
 
(vi)              any other action or inaction that constitutes a material
breach by the Company of this Agreement.
 
For purposes of this Agreement, in order for a  termination of employment by the
Executive to be considered to be on account of Good Reason, the following
conditions must be met by the Executive:
 
        (A)   the Executive provides written notice to the Company of the
existence of the condition(s) described in this subparagraph (c) potentially
constituting Good Reason within 90 days of the initial existence of such
condition(s), and
 
        (B)   the Company fails to remedy the conditions which the Executive
outlines in his written notice within 30 days of such notice, and
 
        (C)   the Executive actually terminates employment with the Company
within six months of providing the notice described in this subparagraph (c).
 
(d)           Termination Date.  The term “Termination Date” means the date on
which the Executive’s employment with the Company and its affiliates terminates
for any reason, including voluntary resignation.  If the Executive becomes
employed by an entity into which the Company has merged, or by the purchaser of
substantially all of the assets of the Company, or by a successor to such entity
or purchaser, a Termination Date shall not be treated as having occurred for
purposes of this Agreement until such time as the Executive terminates
employment with the successor and its affiliates (including, without limitation,
the merged entity or purchaser).  If the Executive is transferred to employment
with an affiliate (including a successor to the Company), such transfer shall
not constitute a Termination Date for purposes of this Agreement.
 
4.                  Payments and Benefits.  Subject to the terms and conditions
of this Agreement, if the Executive’s employment is terminated during the Term
of this Agreement (A) by the Company for a reason other than for Cause or (B) by
the Executive for Good Reason, the Executive shall be entitled to:
 
(a)           a lump sum severance payment equal to one times the Executive’s
annual base salary in effect immediately prior to the Termination Date.
 
(b)           a lump sum payment in an amount equal to the annual short-term
incentive compensation to which the Executive would have been entitled had he
continued in the employ of the Company through the last day of the calendar year
in which the Termination Date occurs and had the applicable incentive target(s)
for such calendar year been fully met, pro-rated for the number of days during
the calendar year that the Executive was employed prior to the Termination Date;
provided, however, that if the Executive’s Termination Date occurs after
June 30th of the calendar year, the Executive may elect, in a writing filed with
the Company during the 7-day period immediately following his Termination Date,
to have the amount payable to him under this subparagraph (b) calculated on the
basis of the actual (rather than the target) short-term incentive compensation
to which the Executive would have been entitled had he continued in the employ
of the Company through the last day of such calendar year, which amount shall be
pro-rated as set forth in this subparagraph (b).
 
(c)           with respect to any granted but not awarded performance Stock
pursuant to the Company’s long term incentive plan, the 2005 to 2007 Restricted,
Stock Option and Equity Plan,  initiated on January 1, 2005 and terminating on
December 31, 2007, Executive shall receive the entire lump sum of that grant at
Termination; provided , however, that if the Executive’s Termination occurs
after June 30th of the calendar year, the Executive may elect, in a writing
filed with the Company during the 7-day period immediately following his
Termination Date, to have the amount payable to him under this subparagraph (c)
calculated on the basis of the actual (rather than the target) long-term
incentive compensation to which the Executive would have been entitled had he
continued in the employ of the Company through the last day of such calendar
year.
 
(d)           with respect to any granted but not awarded Performance Stock or
other long term incentive compensation initiated on a date subsequent to the
2005 to 2007 Restricted Stock Option and Equity Plan inititaion period starting
January 1, 2005, a lump sum payment in an amount to which the Executive  would
have been entitled had he continued in the employ of the Company through the
last day of the calendar year in which the Termination Date occurs and had the
applicable incentive target(s) for such calendar year been fully met, pro-rated
for the number of days during the calendar year that the Executive was employed
prior to the Termination Date; provided, however, that if the Executive’s
Termination Date occurs after June 30th of the calendar year, the Executive may
elect, in a writing filed with the Company during the 7-day period immediately
following his Termination Date, to have the amount payable to him under this
subparagraph (c) calculated on the basis of the actual (rather than the target)
long-term incentive compensation to which the Executive would have been entitled
had he continued in the employ of the Company through the last day of such
calendar year, which amount shall be pro-rated as set forth in this subparagraph
(c).
 
(e)            continued health benefit coverage for the Executive and the
Executive’s qualified beneficiaries as provided in section 4980B of the Code
(“COBRA”)).  Such COBRA continuation coverage shall be provided to the Executive
and the Executive’s qualified beneficiaries only if and to the extent that the
Executive (or his qualified beneficiaries, as applicable) make a timely and
proper election to be covered under COBRA and make timely payments for the cost
of such coverage; provided, however, that such COBRA coverage shall be at the
Company’s expense for the period beginning on the day after the Termination Date
and ending on the earlier of (i) the first anniversary of the Termination Date
or (ii) the date on which the Executive commences employment with another
employer.
 
(f)             for the period beginning on the Termination Date and ending on
the earlier of (i) the first anniversary of the Termination Date and (ii) the
date on which the Executive commences employment with another employer, the
Executive shall be permitted the use of a Company-owned or leased automobile on
the terms and conditions set forth in the Company’s Automobile Policy.
 
For the avoidance of doubt, the Executive shall not be entitled to any benefits
under this Agreement if his termination of employment occurs on account of his
death, disability, or voluntary resignation (other than for Good Reason) before
April 1, 2008, or any voluntary resignation is agreed upon by Executive, the CEO
and Board of Directors. 
 
 
5.                   Time of Payments.  Provided that the conditions of
paragraph 6 (relating to waiver and release) have been satisfied, payments
pursuant to subparagraphs 4(a) and 4(b) shall be paid no later than March 15th
of the calendar year following the calendar year in which the Executive’s
Termination Date occurs or at such earlier date as may apply in accordance with
the following:
 
(a)            the payment pursuant to subparagraph 4(a) (relating to severance
pay) shall be paid within 10 days following the later of (i) the Executive’s
Termination Date or (ii) the date on which the conditions of paragraph 6 are
satisfied; and
 
(b)            the payment pursuant to subparagraph 4(b)and (c) (relating to
incentive compensation) shall be made within 10 days following the later of (i)
the date that the long term and/or short-term incentive compensation would have
been paid if the Participant’s Termination Date had not occurred, and (ii) the
date on which the conditions of paragraph 6 are satisfied.
 
Notwithstanding any other provision of this Agreement, if the requirements of
paragraph 6 are not satisfied on or before March 1st of the calendar year
following the calendar year in which the Executive’s Termination Date occurs,
the Executive shall not be entitled to any payments or benefits under this
Agreement.
 
 
6.                  Waiver and Release.  The Executive shall not be entitled to
any payments or benefits under this Agreement unless and until the Participant
executes and delivers to the Company a valid release of any and all claims
against the Company and its affiliates in a form acceptable to the Company and
the revocation period for such release has expired without revocation.
 
7.                  Mitigation.  The Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise.  None of the Company or any of its affiliates shall be
entitled to set off against the amounts payable to the Executive under this
Agreement any amounts owed to the Company or any of its affiliates by the
Executive, any amounts earned by the Executive in other employment after the
Termination Date, or any amounts which might have been earned by the Executive
in other employment had he sought such other employment.
 
8.                  Parachute Payments.   The Company and the Executive agree
that if any payment or benefit to which the Executive is entitled from the
Company, any affiliate, or any trusts established by the Company or by any
affiliate (whether or not payable under this Agreement) including, without
limitation, the vesting of an option or other non-cash benefit or property (all
such payments, benefits and vesting being referred to collectively as
“Payments”) are subject to the tax imposed by section 4999 of the Internal
Revenue Code of 1986 or any successor provision to that section, then the
Payments shall be reduced to the extent required to avoid application of the tax
imposed by Code section 4999.  The Executive shall be entitled to select the
order in which payments are to be reduced in accordance with the preceding
sentence.  Determination of whether Payments would result in the application of
the tax imposed by section 4999, and the amount of reduction that is necessary
so that no such tax would be applied, shall be made, at the Company’s expense,
by the independent accounting firm employed by the Company on the Termination
Date.
 
9.                  Withholding.  All payments to the Executive under this
Agreement will be subject to all applicable withholding of applicable taxes.
 
10.              Confidential Information.  The Executive agrees that during the
Agreement Term and at all times thereafter:
 
(a)           Except as may be required by the lawful order of a court or agency
of competent jurisdiction, except as necessary to carry out his duties to the
Company and its affiliates, or except to the extent that the Executive has
express authorization from the Company, the Executive agrees to keep secret and
confidential indefinitely, all Confidential Information (as defined below), and
not to disclose the same, either directly or indirectly, to any other person,
firm, or business entity, or to use it in any way.
 
(b)            To the extent that any court or agency seeks to have the
Executive disclose Confidential Information, he shall promptly inform the
Company, and he shall take such reasonable steps to prevent disclosure of
Confidential Information until the Company has been informed of such requested
disclosure, and the Company has an opportunity to respond to such court or
agency.  To the extent that the Executive obtains information on behalf of the
Company or any of its affiliates that may be subject to attorney-client
privilege as to the Company’s attorneys, the Executive shall take reasonable
steps to maintain the confidentiality of such information and to preserve such
privilege.
 
(c)            Nothing in the foregoing provisions of this paragraph 10 shall be
construed so as to prevent the Executive from using, in connection with his
employment for himself or an employer other than the Company or any of the
affiliates, knowledge which was acquired by him during the course of his
employment with the Company and its affiliates, and which is generally known to
persons of his experience in other companies in the same industry.
 
(d)            For purposes of this Agreement, the term “Confidential
Information” shall include all non-public information (including, without
limitation, information regarding litigation and pending litigation) concerning
the Company and its affiliates which was acquired by or disclosed to the
Executive during the course of his employment with the Company, or during the
course of his consultation with the Company following the Termination Date.
 
(e)            This paragraph 10 shall not be construed to unreasonably restrict
the Executive’s ability to disclose confidential information in an arbitration
proceeding or a court proceeding in connection with the assertion of, or defense
against any claim of breach of this Agreement.  If there is a dispute between
the Company and the Executive as to whether information may be disclosed in
accordance with this subparagraph (e), the matter shall be submitted to the
arbitrators or the court (whichever is applicable) for decision.
 
11.              Competition.  During the Term of the Agreement and for a period
of 12 months after termination of the Executive’s employment with the Company
for any reason, the Executive shall not, without the express written consent of
the Chief Executive Officer of the Company:
 
(a)            be employed by, serve as a consultant to, or otherwise assist or
directly or indirectly provide services to a Competitor (defined below) if: (i)
the services that the Executive is to provide to the Competitor are the same as,
or substantially similar to, any of the services that the Executive provided to
the Company or its affiliates, and such services are to be provided with respect
to any location in which the Company or an affiliate of the Company has material
operations during the 12-month period prior to the Termination Date, or with
respect to any location in which the Company or an affiliate of the Company has
devoted material resources to establishing operations during the 12-month period
prior to the Termination Date; or (ii) the trade secrets, confidential
information, or proprietary information (including, without limitation,
confidential or proprietary methods) of the Company and its affiliates to which
the Executive had access could reasonably be expected to benefit the Competitor
if the Competitor were to obtain access to such secrets or information.  For
purposes of this subparagraph (a), services provided by others shall be deemed
to have been provided by the Executive if the Executive had material supervisory
responsibilities with respect to the provision of such services.
 
(b)            solicit or attempt to solicit any party who is then or, during
the 12-month period prior to such solicitation or attempt by the Executive was
(or was solicited to become), a customer or supplier of the Company, provided
that the restriction in this subparagraph (b) shall not apply to any activity on
behalf of a business that is not a Competitor.
 
(c)             solicit, entice, persuade or induce any individual who is
employed by the Company or its affiliates (or was so employed within 90 days
prior to the Executive’s action) to terminate or refrain from renewing or
extending such employment or to become employed by or enter into contractual
relations with any other individual or entity other than the Company or its
affiliates, and the Executive shall not approach any such employee for any such
purpose or authorize or knowingly cooperate with the taking of any such actions
by any other individual or entity.
 
(d)            directly or indirectly own an equity interest in any Competitor
(other than ownership of 5% or less of the outstanding stock of any corporation
listed on the New York Stock Exchange or the American Stock Exchange or included
in the NASDAQ System).
 
The term “Competitor” means any enterprise (including a person, firm or
business, whether or not incorporated) during any period in which it is
materially competitive in any way with any business in which the Company or any
of its affiliates was engaged during the 12-month period prior to the
Executive’s termination of employment.  Upon the written request of the
Executive, the Company’s Chief Executive Officer will determine whether a
business or other entity constitutes a “Competitor” for purposes of this
paragraph and may require the Executive to provide such information as the Chief
Executive Officer determines to be necessary to make such determination.  The
current and continuing effectiveness of such determination may be conditioned on
the accuracy of such information, and on such other factors as the Chief
Executive Officer may determine.
 
 
12.              Non-Disparagement.  The Executive agrees that, while he is
employed by the Company, and after his Termination Date, he shall not make any
false, defamatory or disparaging statements about the Company, its affiliates,
or the officers or directors of the Company or its affiliates that are
reasonably likely to cause material damage to the Company, its affiliates, or
the officers or directors of the Company or its affiliates.  While the Executive
is employed by the Company, and after the Termination Date, the Company agrees,
on behalf of itself and its affiliates, that neither the officers nor the
directors of the Company or its affiliates shall make any false, defamatory or
disparaging statements about the Executive that are reasonably likely to cause
material damage to the Executive.
 
13.              Nonalienation.  The interests of the Executive under this
Agreement are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Executive or the Executive’s beneficiary.
 
14.              Amendment.  This Agreement may be amended or canceled only by
mutual agreement of the parties in writing without the consent of any other
person.  So long as the Executive lives, no person, other than the parties
hereto, shall have any rights under or interest in this Agreement or the subject
matter hereof.
 
15.              Applicable Law.  The provisions of this Agreement shall be
construed in accordance with the laws of the State of Illinois, without regard
to the conflict of law provisions of any state.
 
16.              Severability.  The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, and this Agreement will be construed as
if such invalid or unenforceable provision were omitted (but only to the extent
that such provision cannot be appropriately reformed or modified).
 
17.              Obligation of Company.  Except as otherwise specifically
provided in this Agreement, nothing in this Agreement shall be construed to
affect the Company’s right to modify the Executive’s position or duties,
compensation, or other terms of employment, or to terminate the Executive’s
employment.  Nothing in this Agreement shall be construed to provide to the
Executive any rights upon termination of the Executive’s employment with the
Company other than as specifically described in paragraph 4.  If the Executive’s
employment is terminated other than by the Company for Cause or by the Executive
for Good Reason, the Executive’ benefits shall be determined in accordance with
the applicable retirement, insurance and other programs of the Company as may
then be in effect.
 
18.              Waiver of Breach.  No waiver by any party hereto of a breach of
any provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time.  The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
 
19.              Successors, Assumption of Contract.  This Agreement is personal
to the Executive and may not be assigned by the Executive without the written
consent of the Company.  However, to the extent that rights or benefits under
this Agreement otherwise survive the Executive’s death, the Executive’s heirs
and estate shall succeed to such rights and benefits pursuant to the Executive’s
will or the laws of descent and distribution.  This Agreement shall be binding
upon and inure to the benefit of the Company and any successor of the Company
and the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.
 
20.              Notices.  Notices and all other communications provided for in
this Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below.  Such notices, demands, claims and other
communications shall be deemed given:
 
(a)            in the case of delivery by overnight service with guaranteed next
day delivery, the next day or the day designated for delivery;
 
(b)            in the case of certified or registered U.S. mail, five days after
deposit in the U.S. mail; or
 
(c)            in the case of facsimile, the date upon which the transmitting
party received confirmation of receipt by facsimile, telephone or otherwise;
 
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received.  Communications that
are to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
 
to the Company:
 
A.M.Castle & Co.
3400 North Wolf Road
Franklin Park, IL60131
Attn:  Corporate Secretary
or to the Executive:
 
Lawrence A. Boik
3527 Vanilla Grass Drive
Naperville, IL  60564
 
Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.
 
 
21.              Arbitration of All Disputes.  Any controversy or claim arising
out of or relating to this Agreement (or the breach thereof) shall be settled by
final, binding and non-appealable arbitration in Illinois, by three
arbitrators.  Except as otherwise expressly provided in this paragraph 21, the
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association (the “Association”) then in effect.  One of the
arbitrators shall be appointed by the Company, one shall be appointed by the
Executive, and the third shall be appointed by the first two arbitrators.  If
the first two arbitrators cannot agree on the third arbitrator within 30 days of
the appointment of the second arbitrator, then the third arbitrator shall be
appointed by the Association.
 
22.              Survival of Agreement.  Except as otherwise expressly provided
in this Agreement, the rights and obligations of the parties to this Agreement
shall survive the termination of the Executive’s employment with the Company.
 
23.              Counterparts.  This Agreement may be executed in two or more
counterparts, any one of which shall be deemed the original without reference to
the others.
 
IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Effective Date.
 
Executive:
 
/s/ Lawrence A. Boik
Chief Financial Officer
 
A. M. Castle & Co.:
 
By /s/ Michael H. Goldberg
Its: President & CEO

 
 
 
 
 
 
 
 
 
 
 
 
 
 